1
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10    JOSE L. CASTILLO,                          Case No. EDCV 18-2187-VAP (KK)
11                             Plaintiff,
12                       v.                      ORDER ACCEPTING FINDINGS
                                                 AND RECOMMENDATION OF
13    C. JOHNSON, ET AL.,                        UNITED STATES MAGISTRATE
                                                 JUDGE
14                             Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Defendant Johnson’s Motion to
22   Dismiss the Third Amended Complaint is DENIED.
23
24   Dated: March 18, 2020
25
                                            HONORABLE VIRGINIA A. PHILLIPS
26                                          Chief United States District Judge
27
28
